UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4834



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RENEE FRIEDMAN JONES,

                                            Defendant - Appellant.


                            No. 05-1887



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


POLA FRIEDMAN,

                                             Claimant - Appellant,

          and


RENEE FRIEDMAN JONES,

                                                        Defendant.


Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-71)
Submitted:   August 23, 2006           Decided:   September 18, 2006


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellants.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Thomas R. Ascik, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

            Renee Friedman Jones appeals her conviction for producing

false identification documents in violation of 18 U.S.C. § 1028(a)

(2000), money laundering in violation of 18 U.S.C. § 1956(1)(B)(I)

(2000),   and    making   a   false      statement   to     a    federal    agent    in

violation of 18 U.S.C. § 1001 (2000).             Finding no error, we affirm.

            Jones, a driver’s license examiner at the North Carolina

Department of Motor Vehicles, conspired with Isidro Ramos to issue

identification documents to non-qualifying people for money.                        She

claims that the district court denied her ability to present a

defense when it did not admit portions of her diary, a letter of

commendation and other documentary evidence.                    Evidentiary rulings

are   reviewed    for     abuse     of     discretion.          United     States     v.

Prince-Oyibo, 320 F.3d 494, 501 (4th Cir. 2003).                    Defendants have

a constitutional right to present evidence in their favor, but “a

defendant’s right to present a defense is not absolute:                      criminal

defendants do not have a right to present evidence that the

district court, in its discretion, deems irrelevant or immaterial.”

Id. (citing Taylor v. Illinois, 484 U.S. 400, 408 (1988)).                          The

documents Jones sought to admit related to her role in helping

investigate DMV employee Monica Cody’s illegal issuance of driver’s

licenses.        The    documents        are   irrelevant       because    the      Cody

investigation occurred prior to Jones’ crimes and were unrelated to

the charges against Jones.               The documents were also cumulative


                                         - 3 -
because Jones and two DMV officials all testified about her role in

the Cody investigation.        The district court did not abuse its

discretion by declining to admit the documents.

          On the second day of the trial, the local newspaper ran

a story describing Jones’ case.      Jones did not raise any motions or

issues related to the article, but the district court cautioned the

jury to base its verdict only on the evidence presented at trial

and not on the contents of the article.      Jones now claims that the

publicity denied her ability to receive a fair trial.         As Jones did

not raise this issue below, this court reviews this claim for plain

error.   United States v. Olano, 507 U.S. 725, 732-34 (1993).

Jurors   are   presumed   to   be    impartial   and   only   in   extreme

circumstances may prejudice to a defendant’s right to a fair trial

be presumed from the existence of pretrial publicity itself.

Wells v. Murray, 831 F.2d 468, 472 (4th Cir. 1987).            “It is the

defendant’s responsibility to demonstrate a strong possibility of

jury bias. . . . [I]t is not sufficient to simply allege adverse

publicity without a showing that the jurors were biased thereby.”

Id. Jones has merely alleged adverse publicity without any showing

that the jurors were biased.        Jones fails to prove any prejudice

from the publicity.

          After Jones’ conviction, the district court entered an

order of forfeiture for her interest in a $30,000 plot of land.

Jones does not challenge the forfeiture order, but her mother, Pola


                                    - 4 -
Friedman, filed a timely petition seeking to recover a portion of

the value of the lot.     She contended that she gave Jones small

amounts of money each month over a five year period totaling

$12,500 for the purpose of buying a home.   The district court ruled

that Friedman failed to prove any legal interest in the property

and lacked standing to challenge the forfeiture order.   This court

reviews a district court’s dismissal for lack of standing de novo.

See Marshall v. Meadows, 105 F.3d 904, 905-06 (4th Cir. 1997).

          A third party seeking to assert an interest in forfeited

property bears the burden of proving by a preponderance of the

evidence that either:   (1) she has a legal right, title or interest

in the property; or (2) she is a bona fide purchaser for value of

the right, title, or interest.      21 U.S.C. § 853(n)(6); United

States v. Schecter, 251 F.3d 490, 494 (4th Cir. 2001).     The term

“legal interest in the property” encompasses “all legally protected

rights, claims, titles, or shares in real or personal property.”

United States v. Reckmeyer, 836 F.2d 200, 205 (4th Cir. 1987).

          Friedman was not a bona fide purchaser for value and has

no title interest in the property because her name does not appear

on either the sales contract or the deed. A legitimate third-party

petition in forfeiture requires “that the interest exist in the

property subject to forfeiture.”       Reckmeyer, 836 F.2d at 205.

Friedman states that she gave the money to Jones to buy a home, but

offers no evidence to prove that the small amounts of money given


                               - 5 -
over the course of five years were actually used to purchase the

property.    Friedman failed to link or trace her money to the

forfeited property.     See Reckmeyer, 836 F.2d at 206 n.3.      In

addition, as an unsecured, general creditor of Jones she does not

have a protected legal interest against the forfeited property

under § 853(n)(6)(A).     See Schecter, 251 F.3d at 496; Reckmeyer,

836 F.2d at 206.      Friedman finally contends that she has an

interest in equity because the money given to Jones constituted a

resulted trust.   Even if Friedman had a trust with Jones, the trust

is merely a general unsecured trust for $12,500 and not related to

the forfeited property.     Friedman failed to prove her money was

used to purchase the land and as a result did not establish an

interest, legal or equitable, in the forfeited property

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 6 -